Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse of Group I (surgical arm) and Species B (Figs. 2, 5, and 7A-7D) in the reply filed on May 11, 2022. As indicated by the response, claims 1-12 read on the elected invention.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 2, “configured to be attach to the bed rail” should be --configured to be attached to the bed rail--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan et al. (US 2002/0161446; “Bryan”).
Claim 12, Bryan discloses a surgical rigid arm (Fig. 5) for supporting a surgical instrument (Fig. 42; abstract) comprising: a first portion (see Fig. A below) including a first outer segment and a first inner segment (Fig. A below), the first outer segment extending from a first outer end of the first portion to a first interior end of the first outer segment (Fig. A below), the first inner segment extending from the first interior end of the first outer segment to a first inner end of the first portion (Fig. A below), the first outer segment being attachable to a first peripheral side of a surgical bed at the first outer end and configured to extend from the surgical bed in a first direction (Fig. A below), a second portion (similar to the first portion but opposite side) including a second outer segment and a second inner segment, the second outer segment extending from a second outer end of the second portion to a second interior end of the second outer segment, the second inner segment extending from the second interior end of the second outer segment to a second inner end of the second portion, the second outer segment being attachable to a second peripheral side of the surgical bed and configured to extend from the surgical bed in the first direction (Fig. A below, similar to first parts but opposite side), the first outer segment and the second outer segment being aligned such that a plane passes through the first outer end, the first interior end and the second outer end (Fig. A; plane that the two threaded rods lie in), wherein an elongate dimension of the first inner segment is non-parallel to both an elongate dimension of the second inner segment and the plane (note that the inner segments could be slightly angled relative to one another depending on how it is set up; paragraph [0170] talks about how the S-curve 53 could be swiveled), and wherein the elongate dimension of the second inner segment is at an acute angle relative to the plane (Fig. A below; Fig. 8; paragraph [0170]; note how the S-curve portion can be swiveled to different angles), and a central plate (see Fig. B below) having a top support surface (top of any one of the “plates”) disposed between the first and second portions (Figs. A and B below), the central plate being offset from the plane (Fig. B) and configured to be positioned above an interior of the surgical bed (Fig. B), the central plate being detachable connectable to a surgical instrument (Fig. B; note how they attach to a retractor blade) such that a load from the surgical instrument is distributed across the top support surface of the central plate to the first portion and the second portion to provide rigid support for the surgical instrument (Fig. B and 17).


    PNG
    media_image1.png
    624
    864
    media_image1.png
    Greyscale

Fig. A: Annotated Fig. 5 of Bryan to show how the claim limitations are met.


    PNG
    media_image2.png
    565
    762
    media_image2.png
    Greyscale

Fig. B: Annotated Fig. 17 of Bryan to help show how claim limitations are met.


Allowable Subject Matter
Claims 1-11 are allowed.

Response to Arguments
Applicant’s arguments regarding claim 1 and 12 have been fully considered. 
For claim 1, it requires the first and second portions to be a continuous substantially constant diameter lengths that end up engaging with the bottom surface of the central plate. Bryan mentions that the segments could be a single piece but there is no guarantee that when the segment is a single piece if the plane would pass through the outer segments while the inner segment extends away from the plane. Therefore, there are portions of claim 1 that combine to help get over the Bryan reference.
For claim 12, the claims lack the key features pointed out above. As noted in the rejection above, Bryan seems to read on the claims, based on particular parts that could be considered a central plate (see Office action above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775